internal_revenue_service national_office technical_advice_memorandum index uil no case mis no cc dom it a b7 263a tam-121607-98 date number release date district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend variety variety variety variety region x state y year year year year year a b c d e f g h j tam-121607-98 k m dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg issue s for purposes of determining whether the costs of producing fig trees must be capitalized under sec_263a is the nationwide weighted average preproductive_period of fig trees greater than years for purposes of ending the actual preproductive_period for cost capitalization under sec_263a did the taxpayer produce a marketable quantity of figs in year conclusion the nationwide weighted average preproductive_period for fig trees is more than years the taxpayer did not produce a marketable crop of variety variety or variety figs in year sufficient information was not provided to determine whether the taxpayer produced a marketable crop of variety figs in year facts the taxpayer a partnership operates a fig orchard in region x of state y the orchard was planted in december of year and january of year it consisted of a acres of variety fig trees b acres of variety fig trees c acres of variety fig trees and d acres of variety fig trees the trees were planted approximately trees per acre the variety fig trees were first harvested in august of year they produced e pounds of merchantable dried fruit a yield of f pounds per acre the fruit was sold for dollar_figurea the direct costs of harvesting the fruit were dollar_figureb the variety fig trees were also first harvested in august of year they produced g half-baskets of fruits a half-basket of fruit weighs approximately pounds resulting in a harvest weight of h pounds and a yield rate of j pounds per acre the fruit tam-121607-98 was sold for dollar_figurec to an independent harvester that absorbed all of the harvesting costs the year schedule f gross_income for the entire orchard was dollar_figured and total expenses were dollar_figuree with depreciation of dollar_figuref the variety and variety fig trees were not harvested in year or year law and analysis issue for purposes of determining whether the costs of producing fig trees must be capitalized under sec_263a is the nationwide weighted average preproductive_period of fig trees more than years sec_263a generally requires that the direct costs and all indirect_costs that directly benefit or are incurred by reason of the production of tangible_personal_property be capitalized sec_263a provides that sec_263a shall not apply to any plant that has a preproductive_period of two years or less and that is produced by a taxpayer in a farming_business sec_263a provides that for purposes of sec_263a the term farming_business includes the trade_or_business of raising or harvesting of trees bearing fruit nuts or other crops sec_263a provides that for purposes of sec_263a the term preproductive_period means in the case of a plant which will have more than crop or yield the period before the first marketable crop or yield from such plant sec_263a provides that in the case of a plant grown in commercial quantities in the united_states the preproductive_period for such plant if grown in the united_states shall be based on the nationwide weighted average preproductive_period for such plant temporary_regulation sec_1_263a-4t c ii d provides that for purposes of determining whether a plant has a preproductive_period in excess of two years the preproductive_period of plants grown in commercial quantities in the united_states is based on the nationwide weighted average preproductive_period for such plant the nationwide weighted average preproductive_period is used only for purposes of determining whether the preproductive_period of a plant is greater than years growing fig trees is the production of property as such it is subject_to cost capitalization under sec_263a unless it is exempt from sec_263a under sec_263a as the production of a plant with a preproductive_period of two years or tam-121607-98 less figs trees are a plant with more than one crop or yield and they are grown in commercial quantities in the united_states accordingly for purposes of the exemption in sec_263a the preproductive_period of fig trees is the nationwide weighted average preproductive_period for fig trees sec_263a taxpayer is thus subject_to sec_263a with respect to its production of fig trees unless the nationwide weighted average preproductive_period of fig trees is two years or less inherent in the notion of a nationwide average is the expectation that some producers will be above the average and some producers will be below the average by expressly specifying the use of a nationwide average in sec_263a congress determined that all producers of a particular plant should be treated uniformly with respect to whether cost capitalization under sec_263a is required thus if the nationwide weighted average preproductive_period for fig trees were in excess of two years all fig growers would be subject_to sec_263a including those producers if any whose fig trees had preproductive periods of two years or less conversely if the nationwide weighted average preproductive_period for fig trees were two years or less all fig growers would be exempted from sec_263a including those producers if any whose fig trees had preproductive periods in excess of two years the taxpayer and the agent have produced and discussed various items of evidence regarding the preproductive_period of fig trees this evidence however relates predominantly to the production of variety fig trees in region x of state y the immediate locality of the taxpayer as such it has limited value in determining the weighted average preproductive_period for all types of fig trees on a nationwide basis further the evidence produced generally lacks the detail necessary to determine the exact beginning and end of the preproductive periods of the fig trees described the preproductive_period of a fig tree begins when the plant is propagated thus the time between propagation and planting of fig trees must be included in their preproductive_period but the evidence often does not specify the age of the fig trees planted similarly the preproductive_period of a fig tree ends when the first marketable crop or yield is produced the evidence often states only that a crop was produced in a particular year after planting in two examples the taxpayer improperly measures the preproductive_period instead of using calendar days the taxpayer measures by indivisible tax years in which the events that begin and end the preproductive_period are deemed to occur on the first day of the year first the taxpayer produces evidence that an orchard of nine month old hot house cultured variety fig trees was planted in march of year and a marketable crop was first harvested in the fall of year the preproductive_period of this orchard is two years or less only if the years are treated as indivisible units such that year would tam-121607-98 be entirely a productive year and year and year would thus be preproductive years and the nine month cultivation period in the hot house is disregarded neither condition is appropriate the period between march of year and the fall of year should be measured in terms of calendar length by such measure it exceeds two years further the nine month cultivation period in the hot house preceding the march year planting in the permanent grove must be included in the preproductive_period second the taxpayer relies upon a university of state y study of fig production in region x which states that fig trees generally begin bearing an economic crop in the third year after planting taxpayer equates economic crop in the study with a marketable crop or yield for purposes of sec_1_263a-4t e a i and argues that the preproductive_period of fig trees is two years because their third year is productive however the harvesting of the marketable crop occurs within the third year and thus the study describes a preproductive_period that exceeds two years as measured in calendar length when measured under the correct calendar days method the preproductive periods in both of these examples exceed two years accordingly they are not evidence that the nationwide weighted average preproductive_period of fig trees is two years or less the department of agriculture has furnished the service with information indicating that fig trees do not begin to produce in commercially significant quantities until the sixth year after planting based on the supplied information it is appropriate to conclude that the nationwide weighted average preproductive_period for all varieties of fig trees is in excess of two years accordingly the taxpayer’s production of fig trees is not exempt under sec_263a from the cost capitalization provisions of sec_263a issue for purposes of ending the actual preproductive_period for cost capitalization under sec_263a did the taxpayer produce a marketable quantity of figs in year sec_263a provides that for purposes of sec_263a the preproductive_period of a plant having more than one crop or yield is the period before the first marketable crop or yield from such plant temporary_regulation sec_1_263a-4t c ii a provides that the preproductive_period of a plant having more than one crop or yield is the period before the first marketable crop or yield from such plant temporary_regulation sec_1_263a-4t c ii b provides that the preproductive_period of a plant begins when the plant or seed is first planted or acquired by the tam-121607-98 taxpayer the preproductive_period ends when the plant become productive in marketable quantities or when the plant is reasonably expected to be sold or otherwise_disposed_of no authorities have been located that directly discuss when a plant becomes productive in marketable quantities for purposes of sec_1_263a-4t c ii b however several rulings have considered the similar issue of when plants are sufficiently productive to be considered as being placed into service for purposes of depreciation although not directly on point these rulings are somewhat helpful in determining when plants become productive in marketable quantities under sec_1_263a-4t c ii b regulation sec_1_46-3 provides that fruit-bearing trees and vines shall not be considered in a condition or state of readiness and availability for a specifically assigned function until they have reached an income-producing stage for purposes of sec_1_46-3 a macadamia tree reaches an income-producing stage in the year when it first bears nuts in sufficient quantity to be harvested and marketed in the ordinary course of the taxpayer's business this stage may be reached at different ages for different portions of a grove depending upon factors inherent in the trees as well as variations in soil climate and cultural treatment the yield of nuts must be more than de minimus but may be less than expected at the age of maximum bearing capacity revrul_71_488 1971_2_cb_60 trees comprising a timber producer's seed orchard that are used to produce genetically superior seedlings for the producer's timber growing operation are placed_in_service when they bear cones in a quantity sufficient to warrant harvesting for seed revrul_78_264 1978_2_cb_9 in 12_bta_13 the apple trees in the taxpayer’s locality began to bear fruit in the fourth year after planting produced a commercial crop in the twelfth year after planting reached their maximum bearing capacity in the eighteenth year after planting and maintained this maximum capacity through their twenty-eighth year after which they were no longer economically viable as producers the board_of_tax_appeals concluded that the useful_life of the apple trees began in their twelfth year when they first bore a commercial crop and ended in their twenty-eighth year when they were no longer commercially viable a marketable quantity under sec_1_263a-4t c ii b means something more than a de minimus crop or yield generally the annual productivity of a plant is compared with the expected annual productivity of the plant at its full maturity if the annual production is of a plant is de minimus in relation to the annual production expected at maturity the plant is still in its preproductive_period the fact that a crop or yield was sold does not in itself establish that a marketable tam-121607-98 quantity was produced under sec_1_263a-4t c ii b marketable quantity cannot be interpreted to mean any quantity so long as it can be sold this construction would have the anomalous result of closing the preproductive_period with the production of one item if that item could be sold the production of a de minimus amount should not close the preproductive_period simply because it could be sold the fact that the revenues from selling a crop or yield exceed the direct costs of harvesting that crop or yield does not in itself establish that a marketable quantity was produced under sec_1_263a-4t c ii b this interpretation would also result in closing the preproductive_period if the taxpayer harvested and sold a single item at a price greater than the direct_cost of harvesting the item further a productive trade_or_business must do more than cover selected direct costs of production it must generate sufficient revenue to pay all of its direct and indirect_costs and if possible return a profit accordingly simply producing enough harvest revenues to cover direct harvest expenses does not establish that an operation has entered its productive phase in order to qualify as a marketable quantity under sec_1_263a-4t c ii b a crop or yield must generate sufficient revenues both to cover the direct costs of its harvest and to contribute more than a de minimus amount towards recovering the direct and indirect_costs of producing the plants and the crop or yield this demonstrates that the plants have become sufficiently productive to constitute a potentially sustainable farming_business the fact that production of a plant is not profitable on a financial_accounting or tax_accounting basis during a particular tax_year does not in itself preclude the production of a marketable crop from that plant during that year profitability is affected by many variables unrelated to the productive capacity of the plants such as weather commodity prices and plant diseases and pests the taxpayer planted varieties of fig trees the variety and variety fig trees apparently produced no harvested fruit at all during year so they were clearly still within their respective preproductive periods in that year the variety trees did produce a harvest in year however no information has been supplied regarding the productive capacity of these trees so no opinion can be expressed whether the yield of these trees in year represents a marketable quantity the variety fig trees produced a year crop of e pounds of fruit representing f pounds per acre this is less than one-third of what the university of state y considered an economic crop yield of k pounds per acre which typically does not occur until the third year after planting further it is approximately of the mature yield of m pounds per acre two percent of a mature yield must be considered a de minimus amount rather than a marketable quantity and it is insufficient to establish that the fig trees ended their preproductive_period in year tam-121607-98 the year variety crop generated revenues of dollar_figurea against dollar_figureb of direct harvesting costs the fact that the crop was sold does not in itself establish that a marketable quantity was produced the fact the sales revenue from the crop exceeded its direct harvesting costs by a modest dollar_figureg does not in itself establish that a marketable quantity was produced more significantly the year variety crop made only a de minimus contribution towards recovering the expenses_incurred in establishing the variety orchard and as such was not characteristic of a potentially sustainable farming_business this conclusion is evident from the results of the overall business for year the combined revenues from the variety and variety fig harvests in year are only of the total schedule f expenses for year and of total schedule f expenses exclusive of depreciation for year in sum the variety harvest produced during year was de minimus both as a fraction of the mature productive capacity of the variety fig trees and as a contribution towards recovery_of the costs of producing the variety fig trees and the year variety crop accordingly the variety fig trees were still in their preproductive_period during year a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent
